[Cite as Cable Busters, L.L.C. v. Mosley, 2020-Ohio-3442.]
                 IN THE COURT OF APPEALS
             FIRST APPELLATE DISTRICT OF OHIO
                  HAMILTON COUNTY, OHIO



CABLE BUSTERS, LLC,                               :          APPEAL NO. C-190364
                                                             TRIAL NO. 19CV-05535
        Plaintiff-Appellant,                      :
                                                                  O P I N I O N.
  vs.                                             :

KAREN MOSLEY,                                     :

     Defendant-Appellee.                          :




Civil Appeal From: Hamilton County Municipal Court

Judgment Appealed From Is: Affirmed

Date of Judgment Entry on Appeal: June 24, 2020



Kimberly Salzl, for Plaintiff-Appellant,

Karen Mosley, pro se.
                       OHIO FIRST DISTRICT COURT OF APPEALS



C ROUSE , Judge.

          {¶1}   Plaintiff-appellant Cable Busters, LLC, appeals from the trial court’s

judgment ruling in favor of defendant-appellee Karen Mosley. For the reasons set

forth below, we affirm the trial court’s judgment.

          {¶2}   On June 18, 2018, Karen Mosley and Cable Busters, LLC,1 entered into a

written contract whereby Cable Busters agreed to replace the roofs on Mosley’s house

and garage for a price determined by Mosley’s insurance carrier, State Farm. Most of

the money was to be paid by State Farm. The service agreement obligated Mosley to pay

only her insurance deductible and any code upgrades not covered by her insurance

policy.

          {¶3}   State Farm issued one initial check and three additional checks upon

completion of the work, all of which Mosley paid to Cable Busters. However, Mosley

refused to pay the remaining invoice for $4,856.26. Cable Busters claimed that the

remaining invoice included Mosley’s deductible, supplements, and other code upgrades

not covered by her insurance policy.

          {¶4}   On February 28, 2019, Cable Busters brought a breach-of-contract action

against Mosley, seeking damages for the unpaid invoice. At trial, Mosley argued that she

paid Cable Busters approximately $5,600 (the initial quote on the house plus the cost of

the garage), and therefore, she paid Cable Busters the full amount due under the

contract. Following a bench trial, the magistrate granted judgment in favor of Mosley.

Without objection from Cable Busters, the trial court adopted the magistrate’s decision.

Cable Busters filed this timely appeal, raising two assignments of error.




1 We note that Cable Busters, LLC, operated under the name Rescue Roofing & Satellite for
purposes of the underlying contract. However, the trial court and the parties referred solely to
Cable Busters, LLC, throughout the entirety of the proceedings, including in entry captions.
Therefore, we refer to plaintiff-appellant as Cable Busters for purposes of this appeal.


                                               2
                        OHIO FIRST DISTRICT COURT OF APPEALS



        {¶5}     In its assignments of error, Cable Busters challenges the sufficiency and

weight of the evidence underlying the trial court’s decision to grant judgment in favor of

Mosley. Cable Busters argues that we should review the trial court’s judgment under a

manifest-weight-of-the-evidence standard.             However, Cable Busters failed to file

objections to the magistrate’s decision, and therefore, waived all but plain error.2 See

Civ.R. 53(D)(3)(b)(iv).

        {¶6}     The plain-error doctrine originated as a criminal-law concept.                    In

criminal cases, “[p]lain errors or defects affecting substantial rights may be noticed

although they were not brought to the attention of the court.” Crim.R. 52(B). Although

the Ohio Supreme Court recognized the possibility for plain error in the civil context, the

court has made clear that the plain-error doctrine is disfavored in civil appeals. Goldfuss

v. Davidson, 79 Ohio St.3d 116, 122, 679 N.E.2d 1099 (1997).

        {¶7}     The Ohio Supreme Court directed that the plain-error doctrine should

never be applied to reverse a civil judgment to allow litigation of issues which could

easily have been raised before and determined by the trial court. Id. Instead, the court

cautioned appellate courts to apply the doctrine only in “those extremely rare cases

where exceptional circumstances require its application to prevent a manifest

miscarriage of justice, and where the error complained of, if left uncorrected, would have

a material adverse effect on the character of, and public confidence in, judicial

proceedings.” Id. at 121. The court reasoned,

        While invocation of the plain error doctrine is often justified in order

        to promote public confidence in the judicial process, it is doubtful that




2 In the procedural posture portion of its appellate brief, Cable Busters asserted that its failure to
file objections resulted from the trial court’s unreasonable denial of Cable Busters’s motion for a
continuance. However, Cable Busters never assigned error to this issue, and therefore, it is not
properly before us.


                                                  3
                     OHIO FIRST DISTRICT COURT OF APPEALS



       the public’s confidence in the jury system is undermined by requiring

       parties to live with the results of errors that they invited, even if the

       errors go to crucial matters. In fact, the idea that parties must bear the

       cost of their own mistakes at trial is a central presupposition of our

       adversarial system of justice.

(Internal quotations omitted.) Id.

       {¶8}   In this case, Cable Busters failed to file an objection to the magistrate’s

decision ruling in favor of Mosley. Not only did Cable Busters fail to present any

argument to the trial court at a time when the alleged error could have been

corrected, but it also failed to present a plain-error argument on appeal. In its brief,

Cable Busters acknowledged its failure to object to the magistrate’s decision but argued

under a manifest-weight-of-the-evidence standard. Its brief does not even mention

plain error. Where the appellant in a civil case does not properly invoke the plain-error

doctrine, it cannot meet its burden on appeal and we will not sua sponte undertake a

plain-error analysis on its behalf. See State v. Quarterman, 140 Ohio St.3d 464, 2014-

Ohio-4034, 19 N.E.3d 900, ¶ 19 (holding that appellate courts are “not obligated to

search the record or formulate legal arguments on behalf of the parties, because

appellate courts do not sit as self-directed boards of legal inquiry and research, but

preside essentially as arbiters of legal questions presented and argued by the parties

before them”). See also Roby v. Roby, 4th Dist. Washington No. 15CA21, 2016-Ohio-

7851, ¶ 18; Coleman v. Coleman, 9th Dist. Summit No. 27592, 2015-Ohio-2500; In re

A.R., 12th Dist. Butler No. CA2015-08-143, 2016-Ohio-4919, ¶ 33.

       {¶9}   As noted by the Ohio Supreme Court, “ ‘justice is far better served when it

has the benefit of briefing, arguing, and lower court consideration before making a final

determination.’ ” Quarterman at ¶ 19, quoting Sizemore v. Smith, 6 Ohio St.3d 330,



                                           4
                     OHIO FIRST DISTRICT COURT OF APPEALS



333, 453 N.E.2d 632 (1983), fn. 2. Here, we are lacking all three. Because Cable Busters

failed to sufficiently argue a claim of plain error, it forfeited the right to plain-error

review on appeal. Accordingly, Cable Busters’s two assignments of error are overruled.

                                                                      Judgment affirmed.

B ERGERON , P.J., and W INKLER , J., concur.


Please note:
       The court has recorded its own entry on the date of the release of this opinion.




                                            5